I concur in reversal on the ground that the lease for five years was valid, and upon the death of the lessee during the leasehold period the rights thereunder vested in his estate. His widow has continued in possession and no one having an interest in his estate has challenged her right to do so. Plaintiffs took conveyance of the property with full knowledge of the outstanding lease; and at the time they instituted summary proceedings they were not entitled to possession. That right was then vested in the estate of the original lessee. In summary proceedings, as in ejectment, a plaintiff must recover, if at all, on the strength of his own right of possession, not on the weakness of defendant's right. DeWar v. Juett, 228 Mich. 84;  Rathnaw v. Hatch, 281 Mich. 402. The above controlling question is necessarily presented to us by defendant's assignments of error which in part read: *Page 565 
"4. The court erred in holding that the lease is of no force and effect. * * *
"10. The court erred in ordering and adjudging that the plaintiffs have restitution and recover against the defendant possession of the premises in question."
For the reasons above noted the judgment of the circuit court which gave possession to plaintiffs was erroneous and should be reversed. Costs of both courts to defendant.
WIEST, J., concurred with NORTH, J.